Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yvonne Fountain appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2006) motion based on Amendment 750 to the Guidelines, the Fair Sentencing Act of 2010 (“FSA”), Pub.L. No. 111-220, and United States v. Simmons, 649 F.3d 237 (4th Cir.2011). We have reviewed the record and find no reversible error. Because Fountain was sentenced in 2009, prior to the effective date of the FSA, the FSA does not apply to her sentence. United States v. Bullard, 645 F.3d 237, 246-49 (4th Cir.2011). Simmons similarly provides no relief because Fountain’s conviction was punishable by a term exceeding one year. See 649 F.3d at 239. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.